Per Curiam.
Respondent was admitted to practice by this Court in 2003. He maintained an office for the practice of law in Pennsylvania, where he was admitted to practice in 1992.
By order dated October 28, 2010, the Supreme Court of Pennsylvania disbarred respondent on consent for several admitted acts of professional misconduct, including converting in excess of $160,000 from a trust for his personal use and engaging in conduct involving dishonesty, fraud, deceit or misrepresentation. Additionally, as the result of his actions related to the trust, respondent pleaded guilty to “theft by failure to make required disposition of funds,” a third-degree felony in Pennsylvania.
Petitioner now moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed responsive papers indicating that he does not contest the imposition of discipline.
Under all of the circumstances presented, we grant petitioner’s motion and further conclude that the same discipline should be imposed by this Court as was imposed in Pennsylvania, i.e., disbarment.
Peters, PJ., Mercure, Rose and Lahtinen, JJ., concur. Ordered *1020that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).